UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6212



STEVEN E. HESTER,

                                                 Plaintiff - Appellant,

          versus


BONNIE GREENBURG, AUSA;     JACK    GIESE,   AUSA;
NORMAN E. LAMBERT,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-5)


Submitted:   October 8, 1998                 Decided:   October 23, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Hester appeals the district court’s order dismissing

without prejudice this action filed under Bivens v. Six Unknown

Named Agents of the Bureau of Narcotics, 403 U.S. 388 (1971). We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Hester v. Greenburg, No. CA-98-5 (D. Md. Jan. 13,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2